Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9,11, and 13-22 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/013573 A1, No distinction is seen between the process and composition disclosed by WO 2017/013573 A1,  and that recited in claims  1, 2, 4-9, 11 and 13-22.   WO 2017/013573 A1 discloses a fertilizer granule comprising urea, a urease inhibitor, and a pH buffering agent. (See FIG. 1B and its description.) WO 2017/013573 A1 discloses in Paragraph [0058] that the urease inhibitor can be NBTPT, and in Paragraphs [00153] through [00157] that the composition may include calcium carbonate in an amount as low as about 5 wt. %. Accordingly WO 2017/013573 A1 anticipates claims 1, 2, 4-9, 11 and 13-22. In any event, it would be obvious to employ calcium carbonate as a pH buffering agent in an amount of about 5 wt. % in the composition of WO 2017/013573 A1, since .

Claims 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/013573 A1 as applied to claim 1 above, and further in view of Van Der Werf et al (US 7,700,012). Regarding claims 3 and 12, It would be further obvious from Van Der Werf et al to provide a wax coating on the fertilizer composition of WO 2017/013573 A1. One of ordinary skill in the art would be motivated to do so, since Van Der Werf et al disclose the advantages of wax coatings on urea particles at col. 3, lines 25-35. Regarding claim 10, WO 2017/013573 A1 discloses in Paragraph [00162] that the fertilizer may include zinc as a micronutrient. It would be obvious from Van Der Werf et al to provide the zinc of WO 2017/013573 A1 in the form of zinc oxide, since Van Der Werf et al teach at col. 3, lines 1-8 that zinc micronutrients can be present in urea fertilizers in the form of zinc oxide. It would be further obvious to provide such zinc oxide in an amount of 0.02 to 1 wt. %, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the micronutrient.

Claims 1-3, 7-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Werf et al. Van Der Werf et al disclose urea-comprising particles including phosphoric .

Claims 4-6, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Werf et al as applied to claim 1 above, and further in view of WO 2017/013573 A1 It would be further obvious from WO 2017/013573 A1 to provide the phosphoric triamide disclosed at col. 3, lines 6-8 of Van Der Werf et al in the form of nBTPT. One of ordinary skill in the art would be motivated to do so, since it is clear from Van Der Werf et al that any known or conventional phosphoric triamide would be suitable as the urease inhibitor, which would include the NBTPT disclosed in Paragraph [0058] of WO 2017/013573 A1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to which phosphoric triamides would be embraced by urease inhibitors “of the type” phosphoric triamide. Also, terms such as “preferable”, “most preferably”, “in particular” and “such as” render the scope of the claims vague and indefinite, since it is not clear whether the limitations following these terms would be positively recited. The recitation of “selected from the group of…and” is improper Markush or alternative terminology.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-47 and 49-54 of copending Application No. 15/767,446. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than claims 26-47 and 49-54 of SN 15/767,446.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736